In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00412-CR
                               __________________

                TREVEON SHELLDRICK POOLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-02-01852-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      A grand jury indicted Appellant Treveon Shelldrick Poole (“Appellant” or

“Poole”) for aggravated robbery, and the indictment also alleged that during the

commission of the offense or immediate flight therefrom Poole used or exhibited a

deadly weapon, namely a firearm. See Tex. Penal Code Ann. § 29.03(a)(2). Poole

pleaded “not guilty,” but the jury found Poole guilty as charged in the indictment.

After hearing evidence at the punishment phase of the trial, the jury assessed

punishment at fifty years of confinement. Poole filed a notice of appeal.

                                         1
      On appeal, Appellant’s court-appointed attorney filed a brief stating that he

has reviewed the case and, based on his professional evaluation of the record and

applicable law, there are no arguable grounds for reversal. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We

granted an extension of time for Poole to file a pro se brief, and we received no

response from Poole.

      Upon receiving an Anders brief, this Court must conduct a full examination

of the record of all the proceedings to determine whether the appeal is wholly

frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744).

We have reviewed the entire record and counsel’s brief, and we have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-

28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”) Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1




      1
         Poole may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.



                                                _________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on August 23, 2022
Opinion Delivered August 24, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                       3